             Case 18-70729-grs                Doc 18          Filed 12/14/18 Entered 12/14/18 09:56:41                                 Desc Main
                                                              Document      Page 1 of 6
Fill in this information to identify the case:

Debtor 1          Blackburn, Brandon

Debtor 2                                                                                                              [ ] Check if this is an amended
(Spouse, if filing)                                                                                                         plan, and list below the
                                                                                                                            sections of the plan that
United States Bankruptcy Court for the Eastern District of                                                                  have been changed.
Kentucky, Pikeville Division

Case Number 7:18-bk-70729
(If known)




Local From 3015-1(a)
Chapter 13 Plan                                                                                                                              12/17

Part 1:      Notices

      To Debtors:           This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                            indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                            do not comply with local rules and judicial rulings may not be confirmable.

                            In the following notice to creditors, you must check each box that applies.

      To Creditors:         Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                            You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                            attorney, you may wish to consult one.

                            If you oppose the plan’ s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                            confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
                            The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                            In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                            The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                            plan includes each of the following items. If an item is checked as “Not Included”or if both boxes are checked, the
                            provision will be ineffective if set out later in the plan.

1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial          [ ] Included        [X] Not included
          payment or no payment at all to the secured creditor

1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out              [ ] Included        [X] Not included
          in Section 3.4

1.3       Nonstandard provisions, set out in Part 8                                                                [ ] Included        [X] Not included

Part 2:      Plan Payments and Length of Plan

      2.1 Debtor(s) will make regular payments to the trustee as follows:

             $ varies1 per month for 60 months
             1 4 payments of $1,300.82 followed by 1 payment of $3,300.82 followed by 11 payments

             of $1,300.82 followed by 1 payment of $3,300.82 followed by 11 payments of $1,300.82
             followed by 1 payment of $3,300.82 followed by 11 payments of $1,300.82 followed by 1
             payment of $3,300.82 followed by 11 payments of $1,300.82 followed by 1 payment of
             $3,300.82 followed by 7 payments of $1,300.82
             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
             creditors specified in this plan.

      2.2 Regular payments to the trustee will be made from future income in the following manner:



Local Form 3015-1(a)Chapter 13 Plan         Page 1
          Case 18-70729-grs                  Doc 18          Filed 12/14/18 Entered 12/14/18 09:56:41                                   Desc Main
                                                             Document      Page 2 of 6
Debtor Blackburn, Brandon                                                        Case Number 7:18-bk-70729



          Check all that apply.
          [X] Debtor(s) will make payments pursuant to a payroll deduction order.
          [ ] Debtor(s) will make payments directly to the trustee.
          [ ] Other (specify method of payment):                        .

    2.3 Income tax refunds.
          Check one.
          [ ] Debtor(s) will retain any income tax refunds received during the plan term.
          [ ] Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
              over to the trustee all income tax refunds received during the plan term.
          [X] Debtor(s) will treat income tax refunds as follows:
           Debtor is treating the majority of tax refunds as income, and will pay $2,000 in addition to regular plan
payments to the Trustee annually.

    2.4 Additional payments.
         Check one.

          [ ] None. If “
                       None”is checked, the rest of § 2.4 need not be completed or reproduced.

          [X] Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount, and
               date of each anticipated payment.
               Tax refunds, $2,000, month five each year.


2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 88,049.20.

Part 3:   Treatment of Secured Claims

    3.1 Maintenance of payments and cure of default, if any.
         Check one.

          [X] None. If “
                       None”is checked, the rest of § 3.1 need not be completed or reproduced.

    3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

          [X] None. If “
                       None”is checked, the rest of § 3.2 need not be completed or reproduced.


    3.3 Secured claims excluded from 11 U.S.C. §506.
         Check one.

          [ ] None. If “
                       None”is checked, the rest of § 3.3 need not be completed or reproduced.

          [X] The claims listed below were either:

          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal
          use of the debtor(s), or

          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
          directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing
          deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the
          amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor                            Collateral                                   Amount of          Interest         Monthly plan       Estimated total
                                                                                         claim              rate*            payment            payments by
                                                                                                                                                trustee
Santander Consumer USA                      2015 GMC Acadia                                   21,088.00            6.25%             440.15          24,648.57
                                                                                                                             Disbursed by:
                                                                                                                             [X] Trustee
                                                                                                                             [ ] Debtor(s)




Local Form 3015-1(a)Chapter 13 Plan       Page 2
          Case 18-70729-grs                  Doc 18          Filed 12/14/18 Entered 12/14/18 09:56:41                                    Desc Main
                                                             Document      Page 3 of 6
Debtor Blackburn, Brandon                                                        Case Number 7:18-bk-70729



Vanderbilt Mortgage                         2014 28x68 Tyson MH (PVA $ 48,000)                 43,903.00            6.25%             916.35          51,315.70

                                                                                                                              Disbursed by:
                                                                                                                              [X] Trustee
                                                                                                                              [ ] Debtor(s)
* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.

3.4 Lien avoidance.

     Check one.

     [X] None. If “
                  None”is checked, the rest of § 3.4 need not be completed or reproduced.

     3.5 Surrender of collateral.
          Check one.

          [ ] None. If “
                       None”is checked, the rest of § 3.5 need not be completed or reproduced.

          [X] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’
                                                                                                                     s claim. The debtor(s) request that upon
          confirmation of this plan the stay under 11 U.S.C.§ 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all
          respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor                                                                      Collateral
United Consumer Financial Services                                                    Kirby vaccum


     3.6 All Other Secured Claims.

          An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the plan on a pro
          rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the value of the collateral set
          forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the WSJ Prime Rate on the date of
          confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or if a secured tax claim with interest at the
          applicable statutory rate in effect on the date on which the plan is confirmed. Allowed administrative expenses shall be paid in full prior to distribution
          to this class of secured claims.

Part 4:   Treatment of Fees and Priority Claims

     4.1 General

          Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
          postpetition interest.

     4.2 Trustee’
                s fees

     Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.00% of plan payments; and during the
     plan term, they are estimated to total $ 6,163.60.

     4.3 Attorney’
                 s fees

          1. Counsel for the debtor requests compensation as follows:

               a. [X] Pursuant to KYEB LBR 2016-2(a) an attorney     ’s fee for Debtor’s counsel shall be allowed in the amount of $ 3,500.00 (not to exceed
               $3,500). Of this amount, the debtor paid $0.00 prior to the filing of the petition, leaving a balance of $ 3,500.00 to be paid through the plan.
               (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule 2016(b) Disclosure of Compensation
               of Attorney For Debtor(s)). Any additional requests for fees or expenses will be requested by separate application.
          OR

               b. [   ] An attorney’
                                   s fee for Debtor’
                                                   s counsel will be requested by separate application and shall be paid as allowed by the Court.

          2. Until the allowed attorney’
                                       s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only adequate protection
             payments ordered by the Court.

     4.4 Priority claims other than attorney’
                                            s fees and those treated in § 4.5.

          Check one.

          [X] None. If “
                       None”is checked, the rest of § 4.4 need not be completed or reproduced.


Local Form 3015-1(a)Chapter 13 Plan        Page 3
          Case 18-70729-grs                  Doc 18         Filed 12/14/18 Entered 12/14/18 09:56:41                                     Desc Main
                                                            Document      Page 4 of 6
Debtor Blackburn, Brandon                                                        Case Number 7:18-bk-70729




    4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
         Check one.

          [X] None. If “
                       None”is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5:   Treatment of Nonpriority Unsecured Claims

    5.1 Nonpriority unsecured claims not separately classified.

          Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option providing
          the largest payment will be effective. Check all that apply.

          [ ] The sum of $             .
          [ ]           % of the total amount of these claims. An estimated payment of $
          [X] The funds remaining after disbursements have been made to all other creditors provided for in this plan.

               If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 6.35. Regardless of
               the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

    5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

          [X] None. If “
                       None”is checked, the rest of § 5.2 need not be completed or reproduced.

    5.3 Other separately classified nonpriority unsecured claims. Check one.

          [X] None. If “
                       None”is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6:   Executory Contracts and Unexpired Leases

    6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
        and unexpired leases are rejected. Check one.

          [ ] None. If “
                       None”is checked, the rest of § 6.1 need not be completed or reproduced.

          [X] Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject to
          any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed by the
          trustee rather than by the debtor(s).

Name of creditor                    Description of leased          Current             Amount of       Treatment of arrearage                 Estimated
                                    property or executory          installment         arrearage to                                           total payments
                                    contract                       payment             be paid         (Refer to other plan section if        by trustee
                                                                                                       applicable)
AFG                                 Storage bldg                              84.00           84.00                                                     84.00

                                                                   Disbursed by:
                                                                   [ ] Trustee
                                                                   [X] Debtor(s)



Part 7:   Vesting of Property of the Estate

    7.1 Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the debtor(s)
        upon

          Check the applicable box:

          [X] plan confirmation
          [ ] entry of discharge.
          [ ] other:

    7.2 Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.


Local Form 3015-1(a)Chapter 13 Plan        Page 4
          Case 18-70729-grs                 Doc 18          Filed 12/14/18 Entered 12/14/18 09:56:41                            Desc Main
                                                            Document      Page 5 of 6
Debtor Blackburn, Brandon                                                     Case Number 7:18-bk-70729




Part 8:   Nonstandard Plan Provisions

     8.1 Check “None”or List Nonstandard Plan Provisions

          [X] None. If “
                       None”is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included”in § 1.3.



Part 9:   Signature(s):

     9.1 Signatures of Debtor(s) and Debtor(s)’Attorney

     The Debtor(s) and attorney for the Debtor(s), if any, must sign below.



/s/ Brandon Blackburn
Signature of Debtor 1                                                           Signature of Debtor 2

Executed on December 13, 2018                                                   Executed on December 13, 2018

/s/ Franklen K. Belhasen II                                                     Date: December 13, 2018
Signature of Attorney for Debtor(s)


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard provisions
included in Part 8.




Local Form 3015-1(a)Chapter 13 Plan       Page 5
         Case 18-70729-grs             Doc 18     Filed 12/14/18 Entered 12/14/18 09:56:41                      Desc Main
                                                  Document      Page 6 of 6
Debtor Blackburn, Brandon                                          Case Number 7:18-bk-70729



Exhibit: Total Amount of Estimated Trustee Payments


    The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the
    amounts set out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                              $ 0.00

b. Modified secured claims (Part 3, Section 3.2 total)                                                      $ 0.00

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                 $ 0.00

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                       $ 0.00

e. Fees and priority claims (Part 4 total)                                                                  $ 3,500.00

f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                $ 2,421.33

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                            $ 0.00

h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                       $ 0.00

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                 $ 0.00

j. Nonstandard payments (Part 8, total)                                                                 +   $ 0.00


     Total of lines a through j                                                                             $ 88,049.20




                                                 CERTIFICATE OF SERVICE

   This is to certify that a true and correct copy of the Debtor ’
                                                                 s Chapter 13 Plan, dated December 13, 2018,
has been electronically mailed to Hon. Beverly Burden, Chapter 13 Trustee, P O Box 2204, Lexington, KY
40588, and mailed to all creditors on this the 14th day of December, 2018.



                                                                   /s/ Franklen K. Belhasen II
                                                                   Franklen K. Belhasen II
                                                                   Attorney at Law
                                                                   BELHASEN LAW OFFICES
                                                                   814 S. Mayo Trail
                                                                   Paintsville, KY 41240
                                                                   Ph: 606-789-9925; Fax: 606-789-9938
                                                                   Email: fkb4863@att.net




Local Form 3015-1(a)Chapter 13 Plan   Page 6
